77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In Re GOVERNMENT-WIDE FURLOUGH II.
Misc. No. 454.
United States Court of Appeals, Federal Circuit.
Dec. 19, 1995.

ON MOTION
Before ARCHER, Chief Judge.
ORDER
ARCHER, Chief Judge.


1
The United States moves for a stay of its due dates for filing briefs in those cases where a party is represented by an attorney employed by the Department of Justice.   The United States moves for leave to file this blanket motion without serving the opposing parties.


2
The United States states that due to the government-wide furlough, there were no public funds available as of December 18, 1995 to pay the expenses and salaries of Department of Justice attorneys and support staff to carry out their official functions.   Additionally, it states that these employees are statutorily prohibited from working on a voluntary basis.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The United States' motions are granted.


5
(2) The due date for any brief, motion, response, entry of appearance, or other document required to be filed by any Department of Justice attorney is stayed.   The new due date for any such document will be computed by adding the number of days that the Department's civil litigation activities were not authorized plus one to the date the document would have been due.


6
(3) When civil litigation activities are authorized, individual attorneys at the Department of Justice must make a prompt and substantial effort to contact the opposing parties and inform them of these matters.